DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on October 21, 2020.  Claims 1-20 are pending.  Claims 1, 9 and 14 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Objections
Claims 6-8 are objected to because of the following informalities:  
in claim 6, lines 1 and 4, the word “isntructions” should be replaced with - - instructions - -;
in claim 7, line 1, the word “isntructions” should be replaced with - - instructions - -; and
in claim 8, line 1, the word “isntructions” should be replaced with - - instructions - -.  Appropriate correction is required.



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is directed to a system, and claims 9 and 14 are directed to a method (i.e., a process). Therefore, claims 1, 9 and 14 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. 
Claim 1 recites:
1. A collision detection system, comprising: 
one or more processors; 
a memory communicably coupled to the one or more processors and storing: 
a detection module including instructions that, when executed by the one or more processors, cause the one or more processors to, responsive to detecting a target object that is located behind a subject vehicle, determine, by the subject vehicle, characteristics about the target object; and 
an alert module including instructions that when executed by the one or more processors cause the one or more processors to modify a collision threshold for activating an alert directed to the target object according to the characteristics.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers gathering and analyzing data.  Specifically, the “detecting” step encompasses gathering data of a target object. Furthermore, the “to determine” step encompasses analyzing the data of the target object.  Finally, the “to modify” step encompasses manipulating the data of the target object.  Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the non-bold portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
1. A collision detection system, comprising: 
one or more processors; 
a memory communicably coupled to the one or more processors and storing: 
a detection module including instructions that, when executed by the one or more processors, cause the one or more processors to, responsive to detecting a target object that is located behind a subject vehicle, determine, by the subject vehicle, characteristics about the target object; and 
an alert module including instructions that when executed by the one or more processors cause the one or more processors to modify a collision threshold for activating an alert directed to the target object according to the characteristics.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “one or more processors . . .”, “a memory communicably coupled. . .”, and “an alert module including instructions . . . for activating an alert”, the examiner submits that these limitations are an attempt to generally link additional elements to a technological environment. In particular, the one or more processors are recited at a high level of generality and merely automates the detecting, determining and modifying steps, therefore acting as a generic computer to perform the abstract idea. The subject vehicle is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the processors). 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

101 Analysis – Step 2B 
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by the subject vehicle” amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible. 
Dependent claims 7-9 do not recite any further limitations that cause the claim 1 to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application, the additional element of       amounts to no more than mere instructions to apply the exception using a generic computer component. Therefore, dependent claims 7-8 are not patent eligible under the same rationale as provided for in the rejection of independent claim 1. 
Therefore, claims 1-8 are ineligible under 35 USC §101.  Claims 9-20 are ineligible under 35 USC §101 for at least the same reasons given above with respect to claims 1-8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-10, 12-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2020/0216063 to Lim et al. (hereinafter “Lim”).
Claims 1, 2, 4, 5, 7-10, 12-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim.
With respect to dependent claims 1, 9 and 14, Lim discloses one or more processors; a memory communicably coupled to the one or more processors and storing (see paragraph [0031]:  controller/control unit refers to a hardware device that includes a memory and a processor. The memory is configured to store the modules and the processor is specifically configured to execute said modules to perform one or more processes): 
a detection module including instructions that, when executed by the one or more processors, cause the one or more processors to, responsive to detecting a target object that is located behind a subject vehicle, determine, by the subject vehicle, characteristics about the target object (see abstract and paragraph [0068]:  The vehicle includes a capturer that detects a parking line in which the vehicle is parked and a sensor that detects an obstacle on at least one of a front and rear side of the vehicle and detects a target vehicle approaching from a rear lateral side of the vehicle.  the controller 100 may be configured to determine the risk of collision region A between the vehicle and the target vehicle 2 based on the driving path of the vehicle 1 according to the steering angle of the vehicle 1 and the driving speed of the target vehicle 2 detected by the rear lateral side sensor 201.); and 
an alert module including instructions that when executed by the one or more processors cause the one or more processors to modify a collision threshold for activating an alert directed to the target object according to the characteristics (see paragraph [0094]:  the controller 100 may be configured to increase the driving braking amount of the vehicle 1 within the expected collision region C2 to be greater than the predetermined value, and advance the collision warning time of the vehicle 1 by the predetermined time with respect to the expected collision region C2. In other words, when it is expected that the vehicle 1 and the target vehicle 2 will collide in the expected collision region C2, the controller 100 may be configured to increase the braking amount of the vehicle 1 to greater than the predetermined value according to the weight given in advance in the expected collision region C2, advance the braking time by the predetermined time, and provide a collision warning to a driver in advance by the predetermined time.).  
With respect to dependent claims 2, 10 and 15, Lim discloses wherein the alert module includes instructions to activate the alert directed to the target object according to whether the target object satisfies the collision threshold, and wherein the collision threshold defines at least one of a time-to-collision (TTC) threshold and a lateral position threshold, and wherein the target object is moving in a surrounding environment (see paragraph [0042] and [0059]:  The controller 100 (see FIG. 3) may be configured to calculate a relative distance and a relative speed between the vehicle 1 and the object based on the position and speed information of the object obtained by the sensor 200, and thus, the controller 100 may be configured to calculate a time to collision (TTC) between the vehicle 1 and the object based on the calculated relative distance and relative speed.  The storage 90 may be configured to store the position information and the speed information of the object detected by the sensor 200 and store coordinates information of the moving object changed in real time. The storage 90 may be configured to store information related to the relative distance and the relative speed between the vehicle 1 and the object. The storage 90 may also be configured to store the braking amount for adjusting the driving speed of the vehicle 1 based on the TTC between the vehicle 1 and the object and store data related to a warning time and the like for providing a warning of the collision risk to the driver of the vehicle 1.).  
With respect to dependent claims 4, 12 and 17, Lim discloses the alert module includes instructions to modify the collision threshold including instructions to adapt a lateral position threshold according to a distance of the target object from the subject vehicle, and wherein the alert module includes instructions to modify the collision threshold according to the distance avoids false activation of the alert directed to the target object (see paragraphs [0077] and [0079]:  the controller 100 may be configured to increase the braking amount of the vehicle 1 greater than the predetermined value according to the weight given in advance in the expected collision region C1, advance the braking time by the predetermined time, and provide a collision warning to a driver in advance by the predetermined time.  When the vehicle 1 is driven to a region other than the expected collision region C1, the controller 100 may be configured to decrease the braking amount of the vehicle 1 to less than the predetermined value, delay the braking time by the predetermined time, and delay the collision warning time by the predetermined time. In other words, according to an exemplary embodiment of the disclosure, the expected collision region C1 between the vehicle 1 and the target vehicle 2 may be determined, the weight is given to the determined region, and the collision avoidance control amount of the vehicle 1 may be changed according to the given weight.).  
With respect to dependent claims 5, 13 and 18, Lim discloses wherein the alert module includes instructions to modify the collision threshold including instructions to adapt a lateral position threshold according to an angle of a path of the target object relative to the subject vehicle, and wherein the angle of the path is relative to a centerline of the subject vehicle (see paragraphs [0059], [0088] and [0093]:  The storage 90 may be configured to store information related to the relative distance and the relative speed between the vehicle 1 and the object. The storage 90 may also be configured to store the braking amount for adjusting the driving speed of the vehicle 1 based on the TTC between the vehicle 1 and the object and store data related to a warning time and the like for providing a warning of the collision risk to the driver of the vehicle 1.  The expected driving path of the vehicle 1 may be determined as r5, r6, r7, r8, r9 and r10 in accordance with the operation of the steering wheel for entering the driving lane of the vehicle 1 which is stopped on the shoulder of the road or the driving road. However, the expected driving path of the vehicle 1 may change depending on the steering angle based on the operation of the steering wheel and the driving speed of the vehicle 1.  The controller 100 may be configured to change the driving control amount of the vehicle 1 based on the expected collision region C2 determined as illustrated in FIG. 8 (1100). In other words, the controller 100 may be configured to set the weight for the collision avoidance control to be higher than a predetermined value with respect to the expected collision region C2 in the risk of collision region A2. The controller 100 may be configured to operate the speed regulator 70 to decrease the driving speed of the vehicle 1 in response to determining that the vehicle 1 is being driven in the expected collision region C2.).  
With respect to dependent claim 7, Lim discloses wherein the detection module includes isntructions to determine the characteristics including instructions to determine a target speed of the target object (see paragraph [0085]:  the controller 100 may be configured to determine the risk of collision region A2 between the vehicle and the target vehicle 2 based on the driving path of the vehicle 1 according to the steering angle of the vehicle 1 and the driving speed of the target vehicle 2 detected by the rear lateral side sensor 201.).  
With respect to dependent claim 8, Lim discloses wherein the alert module includes isntructions to modify the collision threshold including instructions to adapt the collision threshold according to an angle of the target object approaching the subject vehicle and the target speed (see paragraphs [0085] and [0093]:  The controller 100 may be configured to determine the risk of collision region A2 between the vehicle and the target vehicle 2 based on the driving path of the vehicle 1 according to the steering angle of the vehicle 1 and the driving speed of the target vehicle 2 detected by the rear lateral side sensor 201. In other words, the controller 100 may be configured to determine the risk of collision region A2 between the vehicle and the target vehicle 2 according to the TTC calculated based on an exit direction of the vehicle 1 that has stopped on the shoulder of the road or the driving road side and the driving speed of the target vehicle 2 approaching from the rear lateral side.  The controller 100 may be configured to change the driving control amount of the vehicle 1 based on the expected collision region C2 determined as illustrated in FIG. 8 (1100). In other words, the controller 100 may be configured to set the weight for the collision avoidance control to be higher than a predetermined value with respect to the expected collision region C2 in the risk of collision region A2.). 
With respect to dependent claim 20, Lim discloses wherein determining the characteristics includes determining a target speed of the target object (see paragraph [0085]:  the controller 100 may be configured to determine the risk of collision region A2 between the vehicle and the target vehicle 2 based on the driving path of the vehicle 1 according to the steering angle of the vehicle 1 and the driving speed of the target vehicle 2 detected by the rear lateral side sensor 201.), and 
31wherein modifying the collision threshold includes adapting the collision threshold according to an angle of the target object approaching the subject vehicle and the target speed (see paragraphs [0085] and [0093]:  The controller 100 may be configured to determine the risk of collision region A2 between the vehicle and the target vehicle 2 based on the driving path of the vehicle 1 according to the steering angle of the vehicle 1 and the driving speed of the target vehicle 2 detected by the rear lateral side sensor 201. In other words, the controller 100 may be configured to determine the risk of collision region A2 between the vehicle and the target vehicle 2 according to the TTC calculated based on an exit direction of the vehicle 1 that has stopped on the shoulder of the road or the driving road side and the driving speed of the target vehicle 2 approaching from the rear lateral side.  The controller 100 may be configured to change the driving control amount of the vehicle 1 based on the expected collision region C2 determined as illustrated in FIG. 8 (1100). In other words, the controller 100 may be configured to set the weight for the collision avoidance control to be higher than a predetermined value with respect to the expected collision region C2 in the risk of collision region A2.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        /PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661